Name: Council Directive 1999/29/EC of 22 April 1999 on the undesirable substances and products in animal nutrition
 Type: Directive
 Subject Matter: food technology;  health;  agricultural activity;  deterioration of the environment
 Date Published: 1999-05-04

 Avis juridique important|31999L0029Council Directive 1999/29/EC of 22 April 1999 on the undesirable substances and products in animal nutrition Official Journal L 115 , 04/05/1999 P. 0032 - 0046COUNCIL DIRECTIVE 1999/29/ECof 22 April 1999on the undesirable substances and products in animal nutritionTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Having regard to the opinion of the Economic and Social Committee(2),(1) Whereas Council Directive 74/63/EEC of 17 December 1973 on the undesirable substances in animal nutrition(3) has been frequently and substantially amended; whereas for reasons of clarity and rationality the said Directive should be consolidated;(2) Whereas livestock production occupies a very important place in the agriculture of the Community; whereas satisfactory results depend to a large extent on the use of appropriate good-quality feedingstuffs;(3) Whereas the existence of rules concerning feedingstuffs is essential to an increase in agricultural productivity;(4) Whereas feedingstuffs often contain undesirable substances or products which can endanger animal health or, because of their presence in livestock products, human health;(5) Whereas it is impossible to exclude totally the presence of the substances and products in question; whereas it is important that their content in feedingstuffs should be reduced in order to prevent undesirable and harmful effects; whereas it is at present impossible to fix this content below the levels detectable by methods of analysis to be defined for the Community;(6) Whereas undesirable substances and products may be present in feedingstuffs only in accordance with the conditions laid down in this Directive and may not be used in any other way for the purposes of animal feeding; whereas this Directive should therefore apply without prejudice to other Community provisions on feedingstuffs, and particularly the rules applicable to compound feedingstuffs;(7) Whereas Member States should, however, retain the power to allow, under certain conditions, feedingstuffs having levels of undesirable substances and products higher than those provided for in Annex I;(8) Whereas this Directive must apply to feed materials and feedingstuffs from the date of their introduction into the Community; whereas it should therefore be stipulated that the maximum levels of undesirable substances or products set apply in general from the date on which the feed materials and feedingstuffs are put into circulation, including all stages of marketing, and in particular from the date of their importation;(9) Whereas it is advisable to establish the principle that raw materials used in animal nutrition must be sound, genuine and of merchantable quality; whereas, therefore, it is necessary to prohibit the use or putting into circulation of feed materials which, because they contain too high a level of undesirable substances or products, result in the maximum levels for compound feedingstuffs laid down in Annex I being exceeded;(10) Whereas it is proper to limit the presence of certain undesirable substances or products in complementary feedingstuffs by fixing appropriate maximum levels;(11) Whereas Member States should retain the power, if animal or human health is endangered, to reduce temporarily the fixed maximum permissible levels or to fix maximum levels for other substances or products or to prohibit the presence of such substances or products in feedingstuffs; whereas in order that a Member State should not abuse that power, possible amendments to Annexes I and II based on supporting documents should be decided on by emergency Community procedure;(12) Whereas feedingstuffs satisfying the requirements of this Directive should not be subject, with regard to their level of undesirable substances and products, to restrictions on their entry into circulation other than those provided for in this Directive;(13) Whereas, in order to ensure that the requirements laid down in respect of undesirable substances and products are satisfied during marketing of feedingstuffs, Member States must make appropriate control arrangements;(14) Whereas, as part of the information system introduced by this Directive within the official control departments, Member States should also be informed by operators of cases where the provisions of this Directive are not complied with; whereas, in such cases, Member States are required to take all measures to enable the use in animal nutrition of undesirable substances and products to be excluded; whereas Member States are, where appropriate, obliged to ensure that consignments of feed materials or feedingstuffs are destroyed, if this has been decided by its owner;(15) Whereas an appropriate Community procedure is essential to adjust the technical provisions laid down in Annexes I and II, to developments in scientific and technical knowledge;(16) Whereas, in order to facilitate implementation of the proposed measures, a procedure should be laid down to establish close cooperation between Member States and the Commission within the Standing Committee on Feedingstuffs set up by Decision 70/372/EEC(4);(17) Whereas this Directive should not affect the obligations of the Member States concerning the deadlines for transposition of the Directives set out in Annex III, part B,HAS ADOPTED THIS DIRECTIVE:Article 11. This Directive deals with undesirable substances and products in animal nutrition.2. This Directive shall apply without prejudice to the provisions on:(a) additives in feedingstuffs;(b) the marketing of feedingstuffs;(c) the fixing of maximum permitted levels for pesticide residues on and in products intended for animal feeding, where these residues are not listed in Section B of Annex I;(d) micro-organisms in feedingsstuffs;(e) certain products used in animal nutrition;(f) feedingstuffs for particular nutritional purposes.Article 2For the purposes of this Directive, the following definitions shall apply:(a) feedingstuffs: products of vegetable or animal origin, in their natural state, fresh or preserved, and products derived from the industrial processing thereof, and organic or inorganic substances, used singly or in mixtures, whether or not containing additives, for oral animal feeding;(b) feed materials: various products of vegetable or animal origin, in their natural state, fresh or preserved, and products derived from the industrial processing thereof, and organic or inorganic substances, whether or not containing additives, which are intended for use in oral animal feeding, either directly as such or after processing, in the preparation of compound feedingstuffs or as carriers of premixtures;(c) complete feedingstuffs: mixtures of feedingstuffs which, by reason of their composition, are sufficient for a daily ration;(d) complementary feedingstuffs: mixtures of feedingstuffs which have a high content of certain substances and which, by reason of their composition, are sufficient for a daily ration only if they are used in combination with other feedingstuffs;(e) compound feedingstuffs: mixtures of feed materials, whether or not containing additives, which are intended for oral animal feeding as complete or complementary feedingstuffs;(f) daily ration: the average total quantity of feedingstuffs, calculated on a moisture content of 12 %, required daily by an animal of a given species, age category and yield, to satisfy all its needs;(g) animals: animals belonging to species normally nourished and kept or consumed by man as well as animals living freely in the wild in cases where they are nourished with feedingstuffs;(h) pet animals: animals belonging to species normally nourished and kept but not consumed by man, except animals bred for fur production.Article 31. Member States shall prescribe that feed materials may only be put into circulation in the Community if they are sound, genuine and of merchantable quality.2. In particular, and subject to the provisions in Part A of Annex II, feed materials cannot be considered as sound, genuine and of merchantable quality if the level of undesirable substances or products is so high as to make it impossible to respect the maximum levels fixed for compound feedingstuffs in Annex I.Article 41. Member States shall prescribe that the substances and products listed in Annex I shall be tolerated in feedingstuffs only under the conditions therein set out.2. Member States may authorise the maximum permitted levels provided for in Annex I in respect of feedingstuffs to be exceeded in the case of fodder which is produced and used in the same state on the same agricultural holding, where this is necessary for particular local reasons. The Member States concerned shall ensure that neither animal nor human health can suffer harm thereby.Article 51. Member States shall prescribe that the feed materials listed in Annex II, part (A) may be put into circulation only if their content of the undesirable substance or product mentioned in column 1 of the said Annex does not exceed the maximum level laid down in column 3 of that Annex.2. Where the content of the undesirable substance or product listed in column 1 of Annex II, part (A) exceeds the level laid down in column 3 of Annex I in respect of feed materials, the feed materials listed in column 2 of Annex II, part (A) may, without prejudice to paragraph 1, be put into circulation only if:(a) it is intended for use by establishments which meet the conditions of Council Directive 95/69/EC of 22 December 1995 laying down the conditions and arrangements for approving and registering certain establishments and intermediaries operating in the animal feed sector(5),and(b) it is accompanied by a document stating:- that the feed materials are intended for manufacturers of compound feedingstuffs who fulfil the conditions laid down in paragraph (a),- that the feed materials may not be fed unprocessed to livestock,- the amount of the undesirable substance or product contained in the feed material.3. Member States shall prescribe that paragraph 2(a) and (b) shall also apply to the feed materials and undesirable substances or products listed in Annex II, part (B) the maximum level of which is not restricted in Annex II, part (A), if the level of the undesirable substance or product present in the feed materials exceeds that laid down in column 3 of Annex I for the corresponding feed materials.Article 6Member States may restrict the application of Article 5(2)(a) to those manufacturers of compound feedingstuffs who use the materials in question for the production and the putting into circulation of compound feedingstuffs.Article 7Member States shall prescribe that a consignment of a feed material detailed in part A of Annex II with a content of an undesirable substance or product higher than the maximum level fixed in column 3 of the abovementioned Annex must not be mixed with other consignments of feed materials or with consignments of feedingstuffs.Article 8Member States shall prescribe that in so far as there are no special provisions for complementary feedingstuffs, these may not, allowing for the dilutions prescribed for their use, contain levels of the substances and products listed in Annex I in excess of those fixed for complete feedingstuffs.Article 91. Where a Member State, as a result of new information or of a reassessment of existing information made since the provisions in question were adopted, has detailed grounds for establishing that a maximum content fixed in Annex I or II or a substance or product not listed therein constitutes a danger to animal or human health or the environment, that Member State may provisionally reduce that content, fix a maximum content or prohibit the presence of that substance or product in feedingstuffs or feed materials. It shall immediately inform the other Member States and the Commission thereof, giving reasons for its decision.2. In accordance with the procedure laid down in Article 14, an immediate decision shall be made as to whether the Annexes should be modified. So long as no decision has been made by either the Council or the Commission the Member State may maintain the measures it has implemented.Article 10In accordance with the procedure laid down in Article 13 and in the light of developments in scientific and technical knowledge:(a) the amendments to be made to the Annexes shall be adopted;(b) a consolidated version of the Annexes shall be drawn up periodically incorporating the successive amendments made pursuant to (a);(c) criteria for the acceptability of feed materials which have undergone certain decontamination processes may be defined.Article 11Member States shall ensure that feedingstuffs and feed materials which conform to this Directive are not subject to any other restrictions on their circulation as regards the presence of undesirable substances and products.Article 121. Member States shall take all necessary measures to ensure that feedingstuffs and feed materials are officially controlled, at least by random sampling, to verify whether the conditions laid down in this Directive are satisfied.2. Member States shall inform the other Member States and the Commission of the name of the departments appointed to carry out this control.3. Member States shall prescribe that where an operator (importer, producer, etc.) or a person who, by virtue of his professional activities, possesses, or has possessed, or has had direct contact with a consignment of feed materials or of feedingstuffs and has knowledge to the effect that:- the consignment of feed materials is unsuitable for any use in animal feedingstuffs because of contamination by an undesirable substance or product listed in Annexes I and II, and therefore does not meet the provisions of Article 3(1) and consequently constitutes a serious risk for animal and public health,- the consignment of feedingstuffs does not meet the provisions of Annex I, and therefore constitutes a serious risk for animal and public health,such a person or operator shall immediately inform the official authorities even if the destruction of the consignment is envisaged.After verifying the information received, Member States shall ensure that, in the case of a contaminated consignment, the measures necessary are taken to ensure that the consignment is not used in animal nutrition.Member States shall ensure that the final destination of the contaminated consignment, including possible destruction, cannot have harmful effects on public or animal health or on the environment.4. If a consignment of feed materials or a consignment of feedingstuffs is likely to be sent to a Member State after it has been judged not to comply with the provisions of this Directive on account of an excessive content of undesirable substances or products in another Member State, the latter Member State shall immediately give the other Member States and the Commission any useful information concerning that consignment.Article 131. Where the procedure laid down in this Article is to be followed, matters shall be referred without delay by the Chairman, either on his own initiative or at the request of a Member State, to the Standing Committee on Feedingstuffs, hereinafter called the "Committee".2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.The Commission shall adopt the measures and implement them forthwith where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority.If the Council has not adopted any measures within three months of the proposal being submitted to it, the Commission shall adopt the proposed measures and implement them forthwith, except where the Council has voted by a simple majority against such measures.Article 141. Where the procedure laid down in this Article is to be followed, matters shall be referred to the Committee without delay by the Chairman, either on his own initiative or at the request of a Member State.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion within two days. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.The Commission shall adopt the measures and implement them forthwith where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority.If the Council has not adopted any measures within 15 days of the proposal being submitted to it, the Commission shall adopt the proposed measures and implement them forthwith, except where the Council has voted by a simple majority against such measures.Article 151. The Member States shall apply at least the provisions of this Directive to feedingstuffs intended for export to third countries.2. Paragraph 1 does not affect the right of Member States to allow the re-exportation to the exporting third country of consignments of feedingstuffs which do not fulfil the requirements of this Directives.Article 161. The Directives listed in Annex III, part A, are hereby repealed, without prejudice to the obligations of the Member States concerning the deadlines for transposition of those Directives, as set out in Annex III, part B.2. References to the repealed Directives shall be construed as references to this Directive and should be read in accordance with the correlation table in Annex IV.Article 17This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 18This Directive is addressed to the Member States.Done at Luxembourg, 22 April 1999.For the CouncilThe PresidentW. MÃ LLER(1) Opinion delivered on 9 February 1999 (not yet published in the Official Journal).(2) OJ C 153, 28.5.1996, p. 49.(3) OJ L 38, 11.2.1974, p. 31. Directive as last amended by Commission Directive 98/60/EC (OJ L 209, 25.7.1998, p. 50).(4) OJ L 170, 3.8.1970, p. 1.(5) OJ L 332, 30.12.1995, p. 15. Directive as amended by Directive 98/92/EC (OJ L 346, 22.12.1998, p. 49).ANNEX I(Article 3(2), Article 4, Article 5(2) and (3), Article 8, Article 12(3))>TABLE>ANNEX IIPART A(Article 3(2), Article 5, Article 7)>TABLE>PART B(Article 5(3))>TABLE>ANNEX IIIPART ARepealed Directives(referred to by Article 16)>TABLE>PART BDeadlines for transposition into national law(referred to by Article 16)>TABLE>ANNEX IVCORRELATION TABLE>TABLE>